      Case 4:16-cv-01414 Document 524 Filed in TXSD on 10/29/18 Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       October 29, 2018
                       IN THE UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MARANDA LYNN ODONNELL, et al.,                  §
on behalf of themselves and all others          §
similarly situated,                             §
                                                §
                      Plaintiffs,               §
                                                §     CIVIL ACTION NO. H-16-1414
VS.                                             §
                                                §
HARRIS COUNTY, TEXAS, et al.,                   §
                                                §
                      Defendants.               §

                              ORDER RESETTING HEARING

       On October 25, 2018, Harris County and the Fourteen Judges submitted a pre-motion letter

requesting guidance on whether fact discovery is still open, and, if so, to what extent. They also

requested a telephone conference. On October 26, the plaintiffs submitted a pre-motion letter

seeking leave to depose certain witnesses. The court scheduled a hearing for October 30. On

October 29, the County and Fourteen Judges moved to postpone the hearing, arguing that pre-

existing conflicts preclude counsel from attending the hearing. (Docket Entry No. 522). The

plaintiffs responded, opposing postponement. (Docket Entry No. 523). The motion is granted. The

hearing set for October 30, is rescheduled to November 13, 2018, at 8:00 a.m in Courtroom 11-D.

               SIGNED on October 29, 2018, at Houston, Texas.

                                                    ______________________________________
                                                             Lee H. Rosenthal
                                                       Chief United States District Judge
